department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code za oe date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s t if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest catalog number 47632s letter rev date date employer id number contact person id number contact telephone number contact fax number uil department of the treasury internal_revenue_service p o box irs cincinnati oh legend b trustee c trustee d business_trust l business_trust m unincorporated association n for-profit llc o for-profit llc p 501_c_3_organization q for-profit corporation r fictitious name s state t district x business_trust y title z business_trust e date f date g date h ein j date k dollar amount u date v date w date letter rev catalog number 47630w dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues facts do you qualify for tax exemption under sec_501 of the code no for the reasons described below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below you registered in state s as a foreign business_trust on date e you amended your business name from l to z on date u and to your current name x on date f the purposes for which you were formed as stated in your business_trust document are to make secured credit deposits at any banking institution in the form of a pre-paid insurance_policy and to move substantial credits to each subsidiary or subdivision s under its parent umbrella this trust is not classified under any specific corporate structure thus covering a multitude of different structures representing the future maturity of this policy and a maximum bid on tax exempt contributions this trust is derived from the off the records conversion of the non-profit which converted into a united_states limited_liability_company the dead status of the domestic non-profit corporation created a free and clear title of interest and an insurance_policy now due and owing credit may be extended from this policy to make substantial investments into various joint ventures and contributions to this international monetary fund are virtually unlimited as with the par_value revolving around the overall outstanding share credits ie sufficient collateral the business detail report and dunn’s report shall be substantial for this certificate of deposit drawing its own preferred interest now the authorized securities broker dealer account s manager and clearinghouse for unsecured debt for q this company represents the private side to the same and deals in accounts receivables separate trading of registered interest on principal securities strips and accounts_payable treasury inflation protected securities or tips the same is unaffected by inflation deflation overhauls recession proof and stabilizes united_states currency your business_trust document states you issued and authorized shares of stock you filed a fictitious name r with state s on date g letter rev catalog number 47630w you also filed trade names under x for your trustees b and c on date v you filed a limited_liability_company document with t your application form_1023 indicates that you are a corporation a limited_liability_company an unincorporated association and a_trust you state that you engage in business transactions through special licensing arrangements with internal companies these companies are held and managed by the fictitious name registration of m from which you are y however you are not directly implicated in the arrangement and therefore do not rely on public support or support from the private sector in terms of tax reporting requirements you state that on date w p was incorporated under the non-profit law of state s using the employer_identification_number of h date of incorporation however the exemption was automatically revoked effective date due to failure_to_file forms for three consecutive years on date j p converted out of the existence of state s to a foreign for-profit limited_liability_company under the laws of t under the name z p applied for and was granted exemption under sec_501 effective the you also state that there can be no tax provisions on the foreign limited_liability_company in the state s with principal registration occurring in t therefore there can be no tax provisions on this foreign limited_liability_company in t with unlicensed foreign name registration in state s you state that special licensing arrangements between you and m a fictitious entity operate independently of any regulated bylaws under the jurisdiction of state s the special licensing arrangement operates as a separate board_of governors by and through m as an unincorporated nonprofit association that will provide funding to you by and through the fictitious name registration m you state m has raised the necessary funding by mortgaging internal_revenue_service cancellation of debt to establish pre-paid credit on a perpetual 99-year lease for up-front cash advances and you have committed to receiving direct financing from m’s arrangement your trustees b and c have registered as trade-names from which you are y such governing instruments are not subject_to public inspection for purposes of this application and thereby qualifying you as a private_foundation by virtue of trade-name registrations of b and c and the unincorporated nonprofit association and not you directly you will rely on the internal_revenue_service to determine eligibility as a private_foundation or public charity you state the uniform commercial code ucc financing statement filing that established the bank and open accounts will verify funds on deposit and the transferability of tax_credits to your 12-digit certificate account no money down transactions will enable you to establish bank accounts with no employer’s identification_number ein or federal reserve notes however no account will be open at a regular banking institution without these foreign source funds as the same will imply taxation of your foreign_trust entity therefore the submitting debtor on internal_revenue_service cancellation of debt which is n may issue payment of obligations from its closed account by definition a closed account remains open for all setoffs and adjustments by virtue of this special licensing arrangement the accounts on this instrument are fed wired through the united_states federal reserve banking system fed and the bureau of the public debt department of the treasury for guaranteed on the spot financing by cancellation of the public debt payable accounts in the commercial registry of the ucc financing statement are private and do not route to the fed and the bureau of the public debt to keep internal accounting ledgers balanced to a perpetual zero balance you cannot be a direct party to this action because you maintain the value of state property held in trust as permanent intrinsic value via n debtor for the state of s now on exempt_transfer to o catalog number 47630w letter rev you state through separate trading of the fictitious name registration of m from which you are y is the submitting creditor on internal_revenue_service form s and 1099-c for cancellation of debt the acceptance of the cancellation of debt creates pre-paid credit for a national life_insurance_policy for you and b and c and all companies held and managed by this special licensing arrangement now non- negotiable transactions will be deemed negotiable as long as these brokerages remain in-house you state the trade-name registrations were subsequently registered by you to become beneficiaries as the basis for this special licensing arrangement and a national life_insurance_policy this pre-paid credit is backed by real_property and multiple contracts for rights to distribute debt to private companies held and managed by this special licensing arrangement these private companies will maintain liability insurance as publicly traded companies in the acceptance of credit distributed as debt under this special licensing arrangement for valuable consideration providing liability insurance on the unsecured use of federal reserve notes in dollar for dollar increments is pre-qualification of exempt status through you real_property land contracts may signify the amount of the loan s made to each held and managed company of this arrangement each land_contract has been signed and accepted by state s and its alien land registration division these interest payments will benefit b and c as insurance premiums and dividends on internal lease s rents and utilities you later submitted additional information and a copy of a money order in the amount of k payable to b and c from you and m you then submitted a cashier’s check in the amount of k payable to the u s treasury made out by d which is a business_trust formed in t you stated that the irs must debit the check certificate account of the submitting debtor to protect pre-paid credit from direct and indirect taxation double rollovers and to eliminate any conflicts of interest of the internal_revenue_code and its taxing provisions you requested a reinstatement of tax exemption under sec_501 via p’s determination_letter which will place the reorganization plan stamp on the fictitious name registration of the association m automatically reinstating the exempt status in your favor your budget is zero for all years you said that through separate trading of the fictitious name registration of m you are the submitting creditor on irs form s and 1099-c for the cancellation of debt and therefore you will always have a zero balance since there is no money law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for charitable scientific or testing for public safety among other purposes it expressly forbids the inurement of net_earnings to the benefit of a private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization that fails either the organizational_test or the operational_test is not exempt under sec_501 of the code sec_1_501_a_-1 provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in letter rev catalog number 47630w sec_501 it is not so operated if more than an insubstantial part of its activities do not further those purposes sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals sec_1_501_c_3_-1 states that to be charitable an organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefit restriction is not limited to benefits provided to insiders rather the restriction applies to benefits provided to any individual whether or not the individual is in a position to control or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole section dollar_figure of revproc_2015_9 states that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure of revproc_2015_9 states that exempt status may be recognized in advance of the organization’s operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed additionally where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 of the code if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes see 326_us_279 which held activities that were in part aimed at promoting the prosperity and standing of the business community were held to serve a substantial non- exempt_purpose in 30_tc_1151 the court held that an applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the laws conferring the benefit sought in american science foundation v commissioner t c memo the court held that an organization was not eligible for exemption because it failed to provide sufficient information to permit the conclusion that its activities would be exclusively in furtherance of exempt purposes in the church of the living tree v commissioner t c memo the tax_court upheld the service’s determination that the organization whose secondary purpose was promotion of the hand papermaking industry was not described in sec_501 of the code the organization also provided rent- free facilities to the founder although the founder received no compensation_for his work with the organization the service had determined that promotion of the papermaking industry was a substantial non-exempt purpose and that the organization provided private benefit to the founder the court ruled that the organization had not carried its burden_of_proof to show the service’s determination was erroneous letter rev catalog number 47630w application of law sec_501 of the code and sec_1_501_c_3_-1 set forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 based on the information you provided in your application and supporting documentation we conclude that you fail both tests you are formed as a business_trust and the trust document authorizes you to issue capital stock and to make distributions to stockholders as a result your net_earnings are set to inure to private individuals the holding of stock by any private individual that entitles that individual to any part of your assets or income constitutes inurement prohibited under sec_501 of the code because your organizing documents are structured in this manner you do not meet the organizational_test you do not meet the requirements of sec_1_501_c_3_-1 because you serve private interests namely the business interests involving financial transactions encouraging the distribution of credit as debt or liability insurance also because you are operating for commercial purposes in furtherance of private rather than public purposes you do not meet the operational_test sec_1 c - a and therefore do not qualify for exemption under sec_501 of the code you do not meet the requirements of sec_1_501_c_3_-1 because more than an insubstantial amount of your activities are furthering non-exempt purposes your operations benefit private parties namely private businesses or creditors you are similar to the organization in better business bureau of washington d c inc v united_states in that you have a substantial purpose to help you and your related business entities and creditors to become tax free entities an activity which is not in furtherance of any exempt_purpose within the meaning of sec_501 of the code in accordance with sec_1_501_c_3_-1 you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private individuals you are conducting business transactions as a for-profit business and to ensure you your related for-profit businesses and your creditors are not liable for taxes see also the church of the living tree v commissioner you do not provide sufficient documentation to support that you conduct or plan to conduct activities described in sec_501 of the code as stated in nelson v commissioner revproc_2015_9 maintains that a favorable determination_letter will not be issued to an organization unless its application and supporting documents establish that it meets the particular requirements for the section under which it claims tax exemption your application does not establish that you meet the particular requirements for exemption under sec_501 of the code exempt status can be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 of the code american science foundation v commissioner you have not clearly established you meet these requirements letter rev catalog number 47630w your position you state because you carry a zero balance account therefore you should be granted exemption under sec_501 of the code if p’s tax exemption is reinstated it will automatically give you the exemption status under sec_501 our response to your position your activities promote business transactions of credits debt or liability insurance to each privately held and managed company of the special licensing arrangement between you and related entities nothing in your application described charitable or educational activities only why you should not be liable for tax provisions you were also formed as a for-profit business_trust with shareholders you are not formed as a non-profit public benefit corporation the direct and primary beneficiaries would be your shareholders and your related business entities for this reason you are more than insubstantially serving private interests the existence of one non-charitable purpose that is substantial in nature is cause for denial of exemption furthermore an organization will not qualify for exemption if it is operated for a mixture of exempt and non-exempt purposes you are only operating for non-exempt purposes in addition p no longer has a legal standing for exemption since it converted out from a non-profit public benefit corporation incorporated in state s status is dead with state s for three consecutive years exempt status may not be transferred to another corporation especially to the dead corporation therefore you will not be granted exemption through the reinstatement of tax exemption of f in fact p’s p is also auto-revoked by the internal_revenue_service for not filing forms p is no longer in existence as a corporation in state s conclusion based on the facts and circumstances presented you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code you are not organized and operated exclusively for exempt purposes as set forth in sec_501 your net_earnings inure to the benefit of your trustees who are private individuals as a result we conclude that you are not operated exclusively for public rather than private purposes we conclude based on the stated facts that you do not qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with letter rev catalog number 47630w e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh catalog number 47630w letter rev you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
